Citation Nr: 1640814	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for degenerative joint disease of the left knee, status post total knee replacement with residual scar.

2.  Entitlement to service connection for hypertension, to include as secondary to a service connected left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service connected left knee disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service connected left knee disability.  

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for coronary artery disease.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1958 to August 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Veterans' Law Judge at an April 2016 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for depression and entitlement to TDIU, as well as entitlement to a higher disability evaluation for degenerative joint disease of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for diabetes mellitus, coronary artery disease, prostate cancer, and erectile dysfunction is requested.

2.  The Veteran's hypertension was caused or permanently aggravated by his service connected left knee disability.

3.  The Veteran's right knee disability was caused or permanently aggravated by his service connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for diabetes mellitus, coronary artery disease, prostate cancer, and erectile dysfunction by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

As an initial matter, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issues of entitlement to service connection for diabetes mellitus, coronary artery disease, prostate cancer, and erectile dysfunction, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran in this case is seeking entitlement to service connection for hypertension, which he has argued was caused or permanently aggravated by his service connected left knee disability.  In an April 2016 statement, the Veteran's primary care physician, Dr. P.S., opined that the Veteran's hypertension is at least as likely as not secondary to the Veteran's left knee impairment due to inability to exercise, decreased mobility, and pain.  As there is no medical opinion to the contrary, entitlement to service connection for hypertension is granted.  

The Veteran is also seeking entitlement to service connection for a right knee disability, which he has argued is secondary to his service connected left knee disability.  In February 2016, Dr. A.M., the Veteran's private orthopedic surgeon opined that it is at least as likely as not that the Veteran's right knee disability developed due to altered weight bearing and gait secondary to his service connected left knee disability.  As there is no medical opinion to the contrary, entitlement to service connection for a right knee disability is granted.  

In conclusion, the Board grants entitlement to service connection for hypertension and a right knee disability secondary to the Veteran's service connected left knee disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The issues of entitlement to service connection for diabetes mellitus, coronary artery disease, prostate cancer, and erectile dysfunction are dismissed.

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a right knee disability is granted.


REMAND

The Veteran is also seeking entitlement to service connection for depression, which he has argued developed secondary to his service connected left knee disability.  Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Unfortunately, it is unclear from the available record whether the Veteran actually had a diagnosis of depression anytime during the period on appeal.  The available VA and private treatment records do not show an active diagnosis of depression or other acquired psychiatric disability.  Private medical records from Dr. P.S. from September 2013 forward list depressive disorder as a past medical problem, but not a current one.  The Board does note that the Veteran has submitted records from Dr. P.S. from before May 2009 and after September 2013, but there appears to be a gap between 2009 and 2013.  It is certainly possible that the Veteran was diagnosed with or treated for depression during this period.  Accordingly, on remand, the RO should attempt to obtain these records.  

As these records may also be relevant to the Veteran's increased ratings claim, that issue is also remanded.

Finally, new VA examination is required to determine whether the Veteran is unable to work because of his service connected disabilities.  In a May 2016, a private treatment provider, J.M., opined that the Veteran would be unable to work due to his service connected left knee disability; however, he provided no explanation for this conclusion and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A June 2016 VA examiner concluded that the Veteran's service connected left knee disability would not preclude sedentary work, but did not address whether the Veteran's other service connected disabilities, either separately or in combination, would preclude substantially gainful employment.  Accordingly, on remand, the Veteran should be afforded a comprehensive medical examination to determine whether he is totally disabled by his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain medical records from Dr. P.S. from May 2009 through September 2013.  All efforts to obtain these records should be documented and if they are unavailable, a formal finding of such should be associated with the Veteran's claims file.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disability upon his ordinary activities and occupational functioning, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without considering any non-service connected medical problems, prevent the Veteran from finding or maintaining substantially gainful employment.

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.  

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


